Title: To Alexander Hamilton from William Seton, 28 May 1794
From: Seton, William
To: Hamilton, Alexander



New York 28 May 1794
My Dear Sir

By the post in an official Letter I forward to you the accounts respecting Mr. Jays embarkation, in which I hope I have acquitted myself to your Satisfaction.
I must trespass upon your time to beg the favour you will inform me any day this week—The Character of a William Acres, who informs me he lived with you as a Steward or in some place of trust—he is recommended for the place of Porter to the Bank, and has an excellent Character from the family he now lives with, but as he mentioned your name, I have taken the liberty to make this enquiry.
I have had frequent letters from Mr. Church who is very well satisfied with my operations. I concluded the whole investment on the 10th of this month by purchasing 24 Shares at 11 ⅌ Cent & getting 8½ ⅌ Cent for ⅔d. & 8 ⅌ Cent for the other ⅓ of the Bills. The whole purchase is 106 Shares & the amount of the Bills £10,056. 1. 6 Sterling.
I am with the greatest esteem & respect   Dear sir   Your obliged Obed Humb Sert

Wm Seton
Alexander Hamilton Esqr.

 